Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 1 of 30   PageID #: 879
                                                                                   1


      1                    IN THE UNITED STATES DISTRICT COURT

      2                         FOR THE DISTRICT OF HAWAII

      3
           ANDREW NAMIKI ROBERTS,             )   CV 18-00125HG-RT
      4                                       )
                      Plaintiff,              )
      5                                       )   Honolulu, Hawaii
             vs.                              )   November 26, 2019
      6                                       )
           RUSSELL SUZUKI, AL CUMMINGS,       )   (51-1) Plaintiff's Motion
      7                                       )   for Summary Judgment;
                      Defendants.             )   (54-1)(1) Defendants Russell
      8                                       )   A. Suzuki and Al Cummings'
                                                  Cross-Claim for Summary
      9                                           Judgment, and (2) Memorandum
                                                  in Opposition to Plaintiff's
     10                                           Motion for Summary Judgment;
                                                  (62-1) Motion for Leave to
     11                                           File Amicus Curiae

     12                        TRANSCRIPT OF PROCEEDINGS
                           BEFORE THE HONORABLE HELEN GILLMOR
     13                    SENIOR UNITED STATES DISTRICT JUDGE

     14    APPEARANCES:

     15    For the Plaintiff:           ALAN A. BECK
                                        Law Office of Alan Beck
     16                                 2692 Harcourt Drive
                                        San Diego, California 92123
     17
                                        STEPHEN D. STAMBOULIEH
     18                                 Stamboulieh Law, PLLC
                                        P. O. Box 4008
     19                                 Madison, Missouri 39130
                                        Pro hac vice
     20

     21    For the Defendants:          JOHN M. CREGOR, JR.
                                        Office of the Attorney General-Hawaii
     22                                 Civil Rights Litigation
                                        425 Queen Street
     23                                 Honolulu, Hawaii 96813

     24

     25




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 2 of 30   PageID #: 880
                                                                                   2


      1    APPEARANCES CONTINUED:

      2
           For the Amicus Amicus        PAMELA W. BUNN
      3    Everytown For Gun            Dentons US LLP
           Safety Support Fund:         1001 Bishop Street 18th Floor
      4                                 Honolulu, Hawaii 96813

      5    By telephonic                WILLIAM JAMES TAYLOR, JR.
           appearance:                  Everytown Law
      6                                 450 Lexington Avenue
                                        P. O. Box 4184
      7                                 New York, New York 10017
                                        Pro hac vice
      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21    Official Court Reporter:     DEBRA READ, RDR
                                        United States District Court
     22                                 300 Ala Moana Boulevard
                                        Honolulu, Hawaii 96850
     23                                 readit3949@gmail.com

     24
          Proceedings recorded by machine shorthand, transcript produced
     25   with computer-aided transcription (CAT).




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 3 of 30   PageID #: 881
                                                                                    3


      1     TUESDAY, NOVEMBER 26, 2019                                 10:39 A.M.

      2                 THE COURTROOM MANAGER:     Civil No. 18-00125HG-RT,

      3   Andrew Namiki Roberts versus Russell Suzuki in his official

      4   capacity as the Attorney General of the State of Hawaii, Al

      5   Cummings in his official capacity as the State of Hawaii.

      6         This case has been called for a hearing on Plaintiff's

      7   Motion for Summary Judgment, Defendants Russell Suzuki and Al

      8   Cummings's Cross-Motion for Summary Judgment and Consent Motion

      9   for Leave to File Brief of Everytown For Gun Safety Support

     10   Fund as Amicus Curiae.

     11         Counsel, please make your appearances for the record.

     12                 MR. BECK:     My name is Alan Beck for the plaintiff,

     13   Your Honor.

     14                 MR. STAMBOULIEH:    Stephen Stamboulieh for the

     15   plaintiff.

     16                 THE COURT:     Good morning.

     17                 MR. STAMBOULIEH:    Good morning.

     18                 MR. CREGOR:    Good morning, Your Honor.

     19          John Cregor, Deputy Attorney General, appearing for

     20   Defendants Suzuki and Cummings and the State of Hawaii.

     21                 MS. BUNN:     Good morning, Your Honor.

     22          Pamela Bunn appearing for proposed amicus curiae

     23   Everytown For Gun Safety Support Fund.

     24                 THE COURT:     Good morning.   And I believe we have

     25   someone on the phone.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 4 of 30   PageID #: 882
                                                                                   4


      1                 MR. TAYLOR:    Yes, Your Honor.    On the phone Walt

      2   Taylor also for proposed amicus curiae Everytown For Gun Safety

      3   Support Fund.

      4                 THE COURT:     Good morning, or probably afternoon

      5   where you are.    Where are you located, Mr. Taylor?

      6                 MR. TAYLOR:    I'm in New York City, Your Honor, so

      7   good afternoon.

      8                 THE COURT:     Okay.   Good afternoon.

      9         Okay.    Who is going to speak with respect to the amicus

     10   curiae?

     11                 MS. BUNN:     Mr. Taylor, Your Honor.

     12                 THE COURT:     Okay.   If you gentlemen and lady would

     13   sit down, we will hear from Mr. Taylor with respect to his

     14   motion to have the court consider the amicus curiae.

     15         You may proceed, Mr. Taylor.

     16                 MR. TAYLOR:    Yes, Your Honor.    Thank you, Your

     17   Honor.

     18         On our motion for leave to file an amicus curiae brief,

     19   Everytown For Gun Safety Support Fund has a particular interest

     20   in this case, the education, research, and litigation arm of

     21   Everytown For Gun Safety, which is the nation's largest gun

     22   violence prevention organization with millions of supporters

     23   across all 50 states, including thousands in Hawaii.

     24         As we state in our motion papers, Everytown has a

     25   unique -- has unique information and perspective regarding the




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 5 of 30   PageID #: 883
                                                                                   5


      1   Second Amendment, in particular the doctrinal analysis and

      2   historical context which may be relevant -- we believe is

      3   relevant to the Court's decision.

      4         Everytown has filed amicus briefs on the Second Amendment

      5   in courts throughout the country including the United States

      6   Supreme Court, the Ninth Circuit, and in district courts

      7   considering stun gun laws like the very one at issue here.

      8         The parties have consented to the filing of this amicus

      9   brief which we've attached to our motion papers, and we would

     10   request that the Court use its broad discretion here to grant

     11   Everytown's motion and allow us to file the brief attached to

     12   our September 16th motion, or deem the brief that's

     13   filed -- using the brief that's attached filed therewith.

     14         So unless the Court has any questions, which I'm happy to

     15   answer, Everytown's prepared to rest on our motion and on the

     16   arguments in the proposed brief if Your Honor accepts those.

     17                THE COURT:     Thank you.

     18         And it is true, Plaintiff, that you are not opposed to the

     19   motion being filed?

     20                MR. BECK:     We have no opposition, Your Honor.

     21                THE COURT:     Okay.   Mr. Cregor?

     22                MR. CREGOR:    No opposition, Your Honor.

     23                THE COURT:     Okay.   Very good.    The court does grant

     24   the motion to have the amicus become part of the record.            It is

     25   already filed, so I'm not sure it's necessary that we file it




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 6 of 30   PageID #: 884
                                                                                   6


      1   separately.    But if you feel that it is something that you

      2   would like to do, Mr. Taylor, you can do that.

      3                 MR. TAYLOR:    Either way, Your Honor.     I'm happy to

      4   file it separately or leave it as is.        We'll take care of that

      5   after the hearing's over.

      6                 THE COURT:     Okay.   Very well.

      7                 MR. TAYLOR:    Thank you.

      8                 THE COURT:     Thank you.

      9         Okay.    Let's proceed with the plaintiff, who I believe

     10   filed first, speaking to their motion.

     11                 MR. BECK:     Good morning, Your Honor.

     12          My name's Alan Beck on behalf of the plaintiff,

     13   Mr. Roberts.

     14          The matter before this Court today is the

     15   constitutionality of Hawaii's complete ban, even in the home,

     16   of electric arms.     Electric arms are an arm protected by the

     17   Second Amendment per Heller.         That is because they're bearable

     18   on the person and typically used for lawful purposes of

     19   self-defense.    And for that reason, the -- Hawaii's complete

     20   ban on them, even in the home, fills no level of heightened

     21   scrutiny.

     22          As we have established within the briefing and the

     23   defendants have stipulated to, there are at least 4.7 million

     24   electric arms currently used for purpose of lawful defense in

     25   the United States.     That typically fulfills the Heller




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 7 of 30   PageID #: 885
                                                                                   7


      1   requirement that they be -- that they be -- they be commonly

      2   possessed for purposes of lawful self-defense.

      3           And to refute the defendant's position that they could be

      4   dangerous and unusual, the Ninth Circuit promulgated a test,

      5   United States v. Henry, for what constituted a dangerous and

      6   unusual weapon.     And the example they used there was machine

      7   guns.   Machine guns, the Ninth Circuit found, are unusually

      8   dangerous because they're capable of firing many thousands of

      9   rounds in the course of a single minute.         And for that

     10   reason -- and their ownership is, you know, not normal for

     11   law-abiding citizens.

     12           However, the record here demonstrates that electric arms

     13   as a class are less dangerous than -- than handguns, which is

     14   the arm that was at issue in Heller.        And as I mentioned, there

     15   are millions of them owned throughout the United States for

     16   purposes of lawful self-defense.

     17           And because it's a complete ban within the home, our

     18   position is that strict scrutiny should apply.           And I base that

     19   off the fact that -- I base that off the fact that in United

     20   States v. Chovan, the Ninth Circuit promulgated a two-step test

     21   which determines the level of scrutiny that should be

     22   dealt -- applied within a Second Amendment challenge.

     23           The first part is whether something is within the scope

     24   of the Second Amendment to begin with.        And we -- I establish

     25   that with the earlier portion of my argument because it's a




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 8 of 30   PageID #: 886
                                                                                   8


      1   complete ban on a bearable arm that's used for purposes of

      2   lawful self-defense.     Then we fulfill the first step of

      3   the -- of United States/Chovan Ninth Circuit test.

      4           The second part of that test is how much of a burden it

      5   is at issue.    And here, because it is a complete ban even

      6   inside the home, this goes to the very core of the Second

      7   Amendment right.     And unlike other cases where there may be a

      8   waiting period at issue or something that just simply burdens

      9   the right to a lesser degree and the Ninth Circuit has applied

     10   intermediate scrutiny, here this is a complete ban, a

     11   categorical ban on a entire class of protected arms and, thus,

     12   we offer that strict scrutiny should apply.

     13           And under strict scrutiny, the defendants, the State of

     14   Hawaii, has effectively conceded that there's no way for them

     15   to justify it because their briefing was fairly sparse on that.

     16           And -- however, so I'll focus the argument on

     17   intermediate scrutiny.      And to satisfy intermediate scrutiny,

     18   the Court -- I apologize -- the State needs to establish a

     19   important government interest.       That they haven't done in this

     20   case.

     21           They -- other than a -- no argument can be made here that

     22   there's any addition to public safety that is apart from, say,

     23   the complete -- that would be different than the complete ban

     24   that was at issue in Heller on handguns.         That's because these

     25   arms are less dangerous and they serve a unique role because




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 9 of 30   PageID #: 887
                                                                                   9


      1   they offer a means of less-than-lethal self-defense.

      2          So our position is is that, in fact, striking this ban

      3   would, in fact, add to the public safety, the reason because it

      4   would allow people to have a less lethal alternative to using a

      5   firearm in situations where -- especially if the person is

      6   maybe older or simply smaller, where they would need to use a

      7   weapon to defend themselves but would prefer not to use a

      8   lethal force, even if they might have the legal right to use

      9   lethal force.

     10          So the same reasons the ban at issue in Heller was

     11   unconstitutional, in addition to the fact that this is a

     12   nonlethal form of self-defense, that we may actually see -- we

     13   see no public safety argument.       And this is the position that

     14   four other courts have found in ruling on these -- on complete

     15   bans electric arms in different states.

     16          The first one was the Michigan Court of Appeals in Yanna

     17   v. State of Michigan.      It struck Michigan's complete ban on

     18   electric arms.

     19          The -- in New York, Avitabile, again, the court applied

     20   intermediate scrutiny and found that -- or they actually

     21   applied -- they said either under strict or intermediate

     22   scrutiny the court could not find a government interest in

     23   regulating these arms.

     24          And then similarly, in Illinois and in Massachusetts, the

     25   state supreme courts for those respective states found a




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 10 of 30   PageID #: 888
                                                                                    10


      1   similar -- similar complete bans.        They simply could

      2   not -- there was no government interest that could justify

      3   them.

      4            So if I could -- does the Court have any questions

      5   regarding the briefing that --

      6                THE COURT:     Not at this time.

      7                MR. BECK:     And so I -- that's the core of our

      8   argument.    And if the Court would allow, I'd like to respond to

      9   Mr. Cregor's argument after he's had an opportunity.

     10                THE COURT:     Thank you, Mr. Beck.

     11           Mr. Cregor.

     12                MR. CREGOR:    Good morning, Your Honor, and may it

     13   please the Court.

     14           I'm here to argue for the State and the state defendants,

     15   and the first thing I want to do is apologize to the Court.               In

     16   preparing for this argument, I realize that we had not fully

     17   complied with the Court's order with regard to the concise

     18   statement in that we hadn't fully highlighted our documents.

     19   And I would offer, if the Court takes this under consideration,

     20   to provide a properly highlighted concise statement of fact

     21   after the argument today.

     22           With that apology out of the way, let me say that I

     23   realize that we have an uphill battle in front of us here; the

     24   momentum is against us.      But there's no compelling precedent

     25   regarding -- or compelling this Court to invalidate Hawaii's




                                UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 11 of 30     PageID #: 889
                                                                                      11


      1   electric gun ban.     The Ninth Circuit has not said that.

      2           Now, we're here on motions for summary judgment.           Summary

      3   judgment requires that there be no genuine issues of material

      4   fact and that the movants are entitled to judgment as a matter

      5   of law.

      6           As defendants, we've cross-moved because our burden is to

      7   show that -- basically that the plaintiffs haven't shown that

      8   they have the evidence and that there's no issues of material

      9   fact.

     10           I'm listening to Mr. Beck's argument and I was struck by

     11   this when I read through the briefs again.         Their position is

     12   that these electric guns are used for self-defense and

     13   particularly self-defense inside the home.         Now, in Heller, the

     14   Supreme Court clearly stated that handguns are the favored

     15   defensive weapon inside the home.        It didn't address electric

     16   guns.     The only Supreme Court ruling we have on electric guns

     17   is you can't say that they're not protected by the Second

     18   Amendment because they weren't in existence in 1789, or that

     19   they're not uniquely suited for military use.             That really has

     20   nothing to do with this case at this point.

     21           The fact is there is no evidence presented by the

     22   plaintiffs that electric guns, Tasers, stun guns, whatever, are

     23   indeed used for self-defense or, more particularly,

     24   self-defense inside the home.

     25           If we look at their briefing, what we have basically is




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 12 of 30   PageID #: 890
                                                                                    12


      1   the numbers of electric guns that have been sold --

      2   manufactured or sold, subtract the ones that are used by law

      3   enforcement, and then we had the leap of faith that whatever's

      4   left must be used for defense.       There's no evidence of that and

      5   that is critical to a Second Amendment analysis under Heller.

      6          There's certainly -- in fact, there's no evidence that

      7   they're used for that.      There's certainly no evidence that even

      8   approaches their being a favored defensive weapon.           In fact,

      9   the evidence that's before this Court is that they are used

     10   offensively by law enforcement.        This is pretty clear

     11   throughout all of the documentation and the exhibits, whether

     12   that's what they're for, or some of the exhibits that show how

     13   people die when Tasered by police which is obviously evidence

     14   of their dangerousness -- but that's what they're used for.               If

     15   they were a class of weapons that are favored or secondarily

     16   favored for defense, that might change the issue here, but

     17   they're not.

     18          So where do we go from there?       Well, if they're not these

     19   favored defensive weapons, then we don't implicate the core of

     20   the Second Amendment, and at best we're at intermediate

     21   scrutiny if they are, in fact, even protected by the

     22   Second -- or fall under the Second Amendment.

     23          Now, the State of Hawaii has a compelling interest in

     24   protecting the health and safety of its citizens, and in doing

     25   so -- or to do so, I should say, the state has banned electric




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 13 of 30   PageID #: 891
                                                                                     13


      1   guns.    Now, we have before the Court portions of the committee

      2   reports, the legislative history of that statute.           Yes, it was

      3   passed back in the '70s, but it was reexamined twice since

      4   then.    It was examined when the statute was amended to allow

      5   law enforcement to keep the -- keep and use electric guns, and

      6   it was amended later when it was made available for military

      7   when acting in a law enforcement capacity or in conjunction

      8   with state law enforcement.

      9           In each case the legislature found that maintaining the

     10   ban was a -- necessary and appropriate for the protection of

     11   the citizens of Hawaii.      That passes intermediate scrutiny.

     12           And let's move to the question of dangerous and unusual

     13   which of course is an exception and which has not been defeated

     14   here.    They don't have to be machine guns to be dangerous.              We

     15   know that these incapacitate people and on occasions, way too

     16   many occasions, have killed people.        Just because they're less

     17   lethal than firearms or the handguns, which are the favored

     18   protection device, doesn't mean that they aren't dangerous.

     19   Again, it's a leap of faith to say that they're less

     20   lethal -- or because they're less lethal than firearms they're

     21   not dangerous.     They clearly are dangerous.

     22           And because they're not used widely for defense, they

     23   remain unusual.     They're less unusual than they were in the

     24   '70s.    They're certainly less -- and they're getting more and

     25   more usual, but they remain dangerous and unusual and there is




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 14 of 30    PageID #: 892
                                                                                         14


      1   no evidence presented to show that they're not.

      2          Although I guess I haven't presented evidence to this

      3   particular fact, but it stands to reason that they -- the

      4   dangerousness is amplified by the fact that because they don't

      5   shoot, they're not firearms, they don't kill people that way,

      6   people would be lulled into using them because they think

      7   they're less than -- less lethal.

      8          We also have presented evidence, though it's limited, that

      9   they're capable of being used for torture, that a person who's

     10   being Tased, for example, can be repeatedly stunned or someone

     11   who has had a stun gun held against him can be repeatedly

     12   zapped, to use a common term.

     13          So let's move on 'cause I'm going to be brief.           I don't

     14   have that much to say today.       I want to highlight an argument

     15   made by the amicus with regard to the numerosity argument.                 I

     16   think the numerosity of stun guns is well-argued, that it's a

     17   circular argument, but I'm -- the more I thought about it, he

     18   mentioned the federalism argument and the Supreme Court has

     19   left gun control much up to the states.         I think Justice Scalia

     20   had said that federalism is definitely an important part of the

     21   Constitution.     There's no requirement that I know of that gun

     22   control must be uniform throughout the states.            It's beyond the

     23   Second Amendment.

     24          Our legislature has thoroughly examined electric guns

     25   three times and reviewed them and determined that they should




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 15 of 30   PageID #: 893
                                                                                    15


      1   be limited to law enforcement and the military.           It seems it

      2   would violate the federalism to say, for example, that just

      3   because there are a huge number of electric guns, for

      4   example -- just for an example -- in the city of Chicago, that

      5   they should be banned in Hawaii because they're not dangerous

      6   and unusual.     They still are in Hawaii.      We don't have to have

      7   the same gun control, weapon control laws as the state of New

      8   York or the state of Illinois or Michigan.         That's left up to

      9   the state of Hawaii and our legislature has spoken.

     10          And I'm jumping a little bit, but I want to go back to the

     11   intermediate scrutiny and just point out that there are less

     12   than -- other less-than-lethal alternatives, and because there

     13   are alternatives, that does -- I'm not saying that very well.

     14           The alternatives point to the fact that these are not

     15   necessary defensive weapons even if there had been evidence

     16   that they are used that way.

     17           So based upon the requirements for summary judgment, the

     18   position that there are no genuine issues of fact and that the

     19   moving party is entitled to judgment as a matter of law,

     20   plaintiff has totally failed in this case.

     21           Thank you, Your Honor.      Do you have any questions?

     22                THE COURT:    Not at this time.

     23                MR. CREGOR:    Thank you.

     24                THE COURT:    Thank you.

     25          Now, Mr. Beck, did you want to speak before I let the




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 16 of 30    PageID #: 894
                                                                                     16


      1   amicus speak, or would you rather wait until after I let the

      2   amicus?

      3                MR. BECK:     After the amicus, Your Honor.

      4                THE COURT:     Okay.   Mr. Taylor, you wanted to speak?

      5                MR. TAYLOR:    Certainly, Your Honor.

      6          In our brief, I'll just highlight the points we made there

      7   briefly.    We have two points we think would interest the Court

      8   in giving a more complete picture of the relevant Second

      9   Amendment doctrine here.

     10          The first is plaintiff contends -- has contended that the

     11   law is -- the law here, the stun gun law, electric gun law at

     12   issue is categorically unconstitutional under Heller because it

     13   prohibits a class of arms based on sales data.            That's an

     14   argument made in their briefs.       I'm not sure if they're

     15   sticking to it here.      He seems to have gone -- relying heavily

     16   on strict scrutiny and not the categorical argument.

     17           But to the extent the categorical argument remains, no

     18   court has ruled this way.       No court has said that because

     19   something is widely sold or manufactured, it's categorically

     20   unconstitutional under the Second -- you know, no federal court

     21   of appeals, I should say.

     22           This would create -- a rule like this would create

     23   perverse -- for example, for gun manufactures, it would allow

     24   them to control the Second Amendment by flooding the market

     25   with particular firearms.       It would impede federalism, as




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 17 of 30     PageID #: 895
                                                                                      17


      1   Mr. Cregor mentioned, and it would be really contrary to the

      2   self-defense interest that underlies Heller and the Second

      3   Amendment and is the core of the right.

      4           The issue under Heller and with the Ninth Circuit cases

      5   is about the burden that's placed on the right of self-defense,

      6   and a categorical rule that just looks at sales data or

      7   manufacturing data and doesn't look at the impact on

      8   self-defense is one that could create a lot of dangers both in

      9   this case and further into the Second Amendment.

     10           I would point out in the Fyock v. Sunnyvale case which is

     11   a Ninth Circuit decision, the court there was faced with

     12   a -- what was -- plaintiffs referred to in that case as a total

     13   ban on large-capacity magazine, the magazines overwhelmingly

     14   chosen by law-abiding citizens that accounted for roughly

     15   40 percent of all magazines was plaintiff's argument in that

     16   case.

     17           The Ninth Circuit actually accepted for the purposes of

     18   the preliminary injunction motion those findings that those

     19   magazines were in common use, and the plaintiff had presented

     20   sales statistics indicating millions of magazines had been sold

     21   in the last two decades in the United States.             But the court

     22   there, the Ninth Circuit, did not find that that was where it

     23   stopped.

     24           The court had to go on to do an intermediate scrutiny

     25   analysis, and that is -- that is -- that is what the Court




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 18 of 30   PageID #: 896
                                                                                    18


      1   should do here as well if it finds that this burdens the Second

      2   Amendment right.

      3           I'm not going to repeat the arguments on circularity and

      4   federalism which are also in the brief and Mr. Cregor has

      5   already covered.

      6           I would just -- our other argument on plaintiff's

      7   argument on strict scrutiny which should really be -- is sort

      8   of novel as his argument about a categorical rule that he wants

      9   the Court to apply.      The Ninth Circuit has never applied strict

     10   scrutiny in the Second Amendment case.         Only two court of

     11   appeals have ever held that strict scrutiny govern the Second

     12   Amendment challenge, and both of those cases were promptly

     13   vacated, taken en banc, and intermediate scrutiny was applied.

     14           Ninth Circuit has told us what it looks to in Second

     15   Amendment cases is how close the law comes to the core of the

     16   Second Amendment right and the severity of the law on the

     17   burden on that right.      And the Ninth Circuit has also told us

     18   that the core of the right is the right of law-abiding

     19   responsible citizens to use arms in defense of their home.

     20           And going back to the case Fyock, the court there was

     21   faced with arguments that, Well, you're taking away every

     22   large-capacity magazine and prohibiting me from having that,

     23   the argument that This is a class of arms, the argument This

     24   takes away my right to use this arm -- this type of arm for

     25   self-defense.     The Ninth Circuit there rejected that argument




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 19 of 30     PageID #: 897
                                                                                      19


      1   saying -- or holding the district court and looking to the

      2   other types of weaponry, the other types of magazines, the

      3   other types of firearms, including the handgun, which is the

      4   quintessential self-defense weapon which is available to the

      5   plaintiff in this case, which was available and called for a

      6   lesser scrutiny, in that case intermediate scrutiny.

      7           So I would -- I would point the Court to Fyock.            I would

      8   also point the Court to the many other cases that even are

      9   favorable to plaintiff which he relies on which have all

     10   applied in the federal court intermediate scrutiny in these

     11   sorts of challenges.      There have been, as plaintiff notes, some

     12   state courts which have applied -- or seem to apply the more

     13   categorical approach, but those cases, as we explained in our

     14   brief, are against the weight of authority, against all federal

     15   case law which apply intermediate scrutiny just on challenges,

     16   and it was directly contrary to Ninth Circuit precedent,

     17   including the decisions in Fyock and Duncan, which have applied

     18   intermediate scrutiny with Second Amendment challenges to

     19   prohibitions on a type of weapon, in that case large-capacity

     20   magazine prohibitions.

     21           The final thing I would point to Your Honor to look at is

     22   in our brief we also highlight some of the historical record of

     23   the prohibition of weapons which are far less deadly than

     24   firearms, weapons far less deadly than the firearms -- I

     25   apologize there -- regulated in various ways.             So this history,




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 20 of 30     PageID #: 898
                                                                                      20


      1   if it doesn't have the Court look to sort of the analogous --

      2   and I analogize it to sort of the stun gun prohibition here and

      3   say this law potentially is outside the scope -- it certainly

      4   is a ground for the Court to conclude that intermediate

      5   scrutiny is the appropriate scrutiny analysis which the Ninth

      6   Circuit has consistently applied and which this Court should do

      7   so as well.

      8           Thank you, Your Honor.      If you have any questions, I'm

      9   happy to answer them.

     10                 THE COURT:    Thank you, Mr. Taylor.

     11          You wish to speak again, Mr. Beck?

     12                 MR. BECK:    Yes.   Thank you, Your Honor.

     13          I'll discuss Mr. Taylor's argument first.           And the only

     14   part that I really want to home in on is that the matter before

     15   this Court is significantly different than was before the court

     16   in Fyock.     In Fyock, the court found that there was no actual

     17   firearm that was banned from use because of the fact that

     18   magazines over 10 rounds were -- were banned.             There's -- you

     19   can use a handgun, rifle, et cetera, for purpose of lawful

     20   self-defense with magazines that hold 10 rounds or less, and

     21   the record of Fyock demonstrated that the average defensive use

     22   of a firearm is 2.1 shots.

     23          So -- and for that reason, the court found that this was

     24   not a severe ban on the right to self-defense because there's

     25   these magazines that hold 10 rounds or less, and so no actual




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 21 of 30   PageID #: 899
                                                                                    21


      1   firearm was being banned.

      2          Here we're dealing with a complete ban on an actual arm.

      3   And unlike in Fyock where you still could use a firearm of your

      4   choice, here we're closer to a complete ban on the use of these

      5   arms because there's no alternative for -- for use.           So -- and

      6   that's why Fyock's distinguishable.        And no federal circuit

      7   court has dealt with this severe restriction like this on a arm

      8   designed for lawful self-defense within the home.

      9          So the closest that a court has found is the Seventh

     10   Circuit Ezell was evaluating -- and Seventh Circuit's adopted

     11   the same true step and local tool as the Ninth Circuit has.

     12   And Ezell, because there was a complete ban on firing ranges,

     13   they said that was still close enough that they would use

     14   something called New York strict scrutiny, and that's the

     15   closest case where this has been a complete ban on the use of

     16   firearms for -- I'm sorry -- a complete ban on the right within

     17   the home.    Even in Ezell, that was just simply a case dealing

     18   with a firearms trading -- banning firearms trade within the

     19   city of Chicago.

     20          Now I would like to move to Mr. Cregor's argument.

     21   The -- their argument, to a large degree, contradicts their

     22   request -- our request for omissions which they've already

     23   admitted to in this case.       In -- they've already admitted that

     24   there are 4.7 million electric arms owned by civilians for

     25   lawful purposes in the United States.         They can't come back at




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 22 of 30   PageID #: 900
                                                                                    22


      1   this later proceeding -- and per Ninth Circuit's precedent,

      2   there's a case called Tillamook which is in -- cited to in the

      3   reply brief -- and go against what they've already admitted to.

      4           And in Heller, it's -- they have found that it's simply

      5   enough that they are being used for lawful purposes in this

      6   case for them to receive Second Amendment protection.

      7           In this case, you know, the arm very clearly is used for

      8   lawful self-defense.      They've also admitted specifically the

      9   core purpose of a stun gun at least is for purposes of lawful

     10   self-defense.

     11           So to the extent that Mr. Cregor's argument's going to be

     12   given weight today, I'd like -- that needs to be weighed

     13   against what the State has already admitted to.           And

     14   they -- between these two admissions I don't see how they can

     15   make a defensible claim that there's a material fact as to

     16   whether electric arms are not used for purposes of lawful

     17   defense.

     18           And additionally, that simply is what they are used

     19   for -- I mean, the police departments, et cetera.           And the

     20   various state courts have -- the various -- the four courts

     21   that I mentioned, they've discussed this matter.           The only use

     22   is for nonlethal self-defense.       That's simply what they are

     23   designed for.

     24           So beyond just simply pointing out the request for

     25   admissions, I have no further argument for this Court, unless




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 23 of 30   PageID #: 901
                                                                                    23


      1   the Court has any questions.

      2                THE COURT:    Well, I do have a question.       There is a

      3   Second Amendment case pending before the United States Supreme

      4   Court.    They've granted certiorari in United States -- excuse

      5   me -- in New York State Rifle and Pistol Association, Inc. v.

      6   City of New York, and it's set for oral argument on

      7   December 2nd, which is next week.        In the briefing before the

      8   Supreme Court, parties have raised questions as to the level of

      9   scrutiny to apply in cases challenging a statute on grounds

     10   that it violates the Second Amendment.

     11          So I believe we can look forward to guidance from the

     12   United States Supreme Court with respect to what standard we

     13   should be using.     And I am wondering whether it would not be

     14   appropriate to wait, since we have this division in terms of

     15   the position of the parties as to what standards should be

     16   used, to get guidance from the United States Supreme Court so

     17   that we could at that point apply it and thereby avoiding any

     18   unnecessary appeals or further briefing, et cetera, with

     19   respect to the case as it stands right now.

     20          What's your thought on that, Mr. Beck?

     21                MR. BECK:    Now, this answer may sound -- be somewhat

     22   self-serving, but if this Court were to find that this

     23   ban -- just like the court in New York did -- does not survive

     24   intermediate scrutiny, I wouldn't see why that would be

     25   necessary because the Second Circuit in New York Rifle and




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 24 of 30   PageID #: 902
                                                                                    24


      1   Pistol Association applied -- admittedly in upholding the

      2   transport law that was in issue, that is at issue in front of

      3   the Supreme Court applying intermediate scrutiny, but applying

      4   the same form of intermediate scrutiny, the New York District

      5   Court found that the Taser ban in the State of New York was

      6   unconstitutional.

      7           So to the extent that this Court were to find this ban to

      8   be unconstitutional under intermediate scrutiny, it seems like

      9   it would be redundant to wait upon further guidance from the

     10   Supreme Court because nowhere in the briefing has the U.S.

     11   Supreme -- I'm sorry -- have the parties before the Supreme

     12   Court argued that anything less than intermediate scrutiny

     13   would apply.

     14           However, to the extent that perhaps this Court might feel

     15   that intermediate -- it could uphold this ban under

     16   intermediate scrutiny, I suppose there could be an argument

     17   that it might want to find -- see if a higher level of scrutiny

     18   might be warranted based upon the briefing.

     19           But based upon my review of the briefing and of the

     20   Second Circuit, nothing less than intermediate scrutiny -- will

     21   the Court do something that would make anything less than

     22   intermediate scrutiny apply here.

     23                THE COURT:    If I understand you, you still leave the

     24   possibility open that the Supreme Court will say something that

     25   is more enlightening.      You're saying if I do A, B, and C, it's




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 25 of 30    PageID #: 903
                                                                                     25


      1   not a problem.

      2          But what I'm pointing out is that we don't know what they

      3   will do, and as a federal district court, I am guided by the

      4   appellate courts of the circuit I am in and, of course, by the

      5   decision of the United States Supreme Court.

      6          And I'm pointing out that the very issue that we're

      7   talking about is coming up next week before the United States

      8   Supreme Court, so wouldn't it be a bit of hubris on my part to

      9   think that I can figure that out?

     10                MR. BECK:    I -- our position is -- and I

     11   respect -- I understand the Court's position; however, our

     12   position is is that the level of scrutiny before this Court,

     13   intermediate scrutiny as applied by the Second Circuit, was

     14   already used to strike down the ban at issue in the City of New

     15   York -- I'm sorry -- in the State of New York.            And it

     16   doesn't -- it doesn't make any difference to my client what

     17   level of scrutiny or whatever, what form of legal analysis is

     18   used for him to at the end of the day be allowed to exercise

     19   his -- what we offer as his right to keep a electric arm inside

     20   his home.

     21          And because the lowest level of scrutiny that would be at

     22   issue here is something that's not going to be affected by New

     23   York Rifle and Pistol Association, there's a countervailing

     24   interest that my client has -- and this is a civil rights

     25   matter -- to have his civil rights decided in a somewhat




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 26 of 30     PageID #: 904
                                                                                      26


      1   expeditious manner.      And if there was some concern that perhaps

      2   the Court's decision might -- you know, might use intermediate

      3   scrutiny when maybe New York Rifle would compel this Court to

      4   apply strict scrutiny, however, with the right being the same,

      5   what I would respectfully suggest this Court do is use the

      6   exact same rationale that two different courts have used in the

      7   State of New York.

      8          In the first case --

      9                THE COURT:     Not my circuit, Mr. Beck.

     10                MR. BECK:     Yes, I understand that.        But the -- New

     11   York is the circuit that's being reviewed in front of the U.S.

     12   Supreme Court, Your Honor.         And because in this situation where

     13   we're dealing with somewhat similar scenario, I would

     14   respectfully offer that if this Court could simply say that

     15   under either strict or intermediate scrutiny, without actually

     16   making a final determination on what level of scrutiny would

     17   apply -- but even assuming intermediate scrutiny would apply,

     18   that this ban is unconstitutional, and that would be in line

     19   with every court that has dealt with this very issue, which --

     20                THE COURT:     Okay.    Thank you.

     21                MR. BECK:     Thank you, Your Honor.

     22                THE COURT:     Mr. Cregor?

     23                MR. CREGOR:    May I approach, Your Honor?

     24                THE COURT:     Yes.

     25                MR. CREGOR:    As to the Court's question, the




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 27 of 30   PageID #: 905
                                                                                    27


      1   argument's next week and it seems to me very prudent to wait

      2   until we get some decision from the Supreme Court.           The Supreme

      3   Court's been known to surprise us in many cases, particularly

      4   in important cases, and it may rule way beyond the questions as

      5   presented by Mr. Beck.

      6          And just because -- so I do urge the Court to defer a

      7   little time to see what the Supreme Court does.

      8          He seems to argue that it makes no difference because the

      9   Second Circuit has already ruled that the ban on electric

     10   guns -- excuse me -- does not pass intermediate scrutiny.             It's

     11   our position that it does pass intermediate scrutiny, and the

     12   Court pointed out we're in the Ninth Circuit, and the Ninth

     13   Circuit and the Second Circuit have been known to differ at

     14   various times in the past and could well look at it

     15   differently.

     16          I only want to respond to the factual argument that, yes,

     17   we have admitted that there are many electric guns in the hands

     18   of civilians for lawful purposes.        We have not admitted nor

     19   have they established that they are in the hands of civilians

     20   for self-defense within the home which is the standard

     21   enunciated in Heller for Second Amendment.

     22          With that, I rest on my argument that they have not

     23   established the basis for a summary judgment.

     24          Any further questions, Your Honor?

     25                THE COURT:    No.   Thank you, sir.




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 28 of 30   PageID #: 906
                                                                                    28


      1                MR. CREGOR:    Thank you, Your Honor.

      2                THE COURT:    And, Mr. Taylor, did you wish to speak

      3   to the question of the Supreme Court case next week and the

      4   issue of staying the matter until they have ruled?           Mr. Taylor?

      5                MR. TAYLOR:    Yes, Your Honor.     I do -- I do think

      6   that what Your Honor suggested, to wait for guidance from the

      7   court argument that's going to take place on Monday, makes a

      8   lot of sense given the division and debate here about the

      9   standard of scrutiny.

     10          I would also mention that there's another case currently

     11   where briefing is completed in the Ninth Circuit, Duncan v.

     12   Becerra case, which plaintiffs rely on and cite in their

     13   briefing.    It was a large-capacity magazine case, so a type of

     14   weapon -- a restriction on a type of weapon.

     15          The parties there have also debated over what the proper

     16   level of scrutiny is for that type of, you know, prohibition or

     17   ban, if you will, is what the plaintiffs there call it, on a

     18   particular type of weapon.       There's an argument like there is

     19   in this case that a categorical rule should apply from the

     20   plaintiffs or strict scrutiny.       The defendants say -- argue

     21   either it's not within the scope of the Second Amendment at all

     22   or that intermediate scrutiny analysis should apply.

     23          So even beyond NYSRPA case, which I agree with Your

     24   Honor's suggestion, and I also think there might be even after

     25   NYSRPA a thought to waiting to see what the Ninth Circuit does




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 29 of 30   PageID #: 907
                                                                                    29


      1   in that Duncan case, but I just wanted to point that out to the

      2   Court.

      3                THE COURT:    Okay.   Thank you.

      4          I am going to -- I did want to give the parties the

      5   opportunity to make their arguments today.         We have extensive

      6   briefing in this matter, but the court is guided by the Supreme

      7   Court of the United States which in six days is going to

      8   issue -- not issue -- excuse me -- is going to hear arguments

      9   with respect to the central issue here:         What is the level of

     10   scrutiny that the courts should be doing?

     11          So I'm going to stay the matter and I am going to give the

     12   parties 45 days after the ruling of the Supreme Court to file

     13   any further briefing, if they should choose to file any further

     14   briefing, and that includes the amicus.

     15          So I believe we will all be interested to hear the

     16   arguments next week and then the resulting decision.

     17          Thank you.    We are in recess.

     18                (Proceedings concluded at 11:25 A.M.)

     19

     20

     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
Case 1:18-cv-00125-HG-RT Document 73 Filed 12/23/19 Page 30 of 30   PageID #: 908



      1                        COURT REPORTER'S CERTIFICATE

      2

      3                    I, DEBRA READ, Official Court Reporter, United

      4   States District Court, District of Hawaii, do hereby certify

      5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

      6   true, and correct transcript of the stenographically reported

      7   proceedings held in the above-entitled matter and that the

      8   transcript page format is in conformance with the regulations

      9   of the Judicial Conference of the United States.

     10
                           DATED at Honolulu, Hawaii, December 10, 2019.
     11

     12

     13                              /s/ Debra Read

     14                              DEBRA READ, CSR CRR RMR RDR

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
